TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00166-CR


Jason Alan Arrick, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WICHITA COUNTY, 89TH JUDICIAL DISTRICT

NO. 36,807-C, HONORABLE JUANITA L. PAVLICK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal has filed a motion to withdraw, on the
ground that he has accepted employment as an assistant district attorney.  This Court may not grant
the motion because the effect would be to leave the indigent appellant without counsel.  Therefore,
the motion is dismissed.  The district court is ordered to promptly appoint substitute counsel for the
appeal of this cause, whereupon present counsel shall be permitted to withdraw. (1)
It is ordered September 5, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish
1.        Counsel's brief on appellant's behalf was filed August 23, 2002.  The request for oral argument
is pending.